DETAILED ACTION
Claims 1-16 were rejected in the Office Action mailed 6/24/2021.
Applicants filed a response and amended claim 1 and added new claims 17-18 on 9/24/2021.
Claims 1-18 are pending.
Claims 1-18 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/480,785 (reference the copending application is obvious over the presently claimed invention. 
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.020% or less and 0.020% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.040% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Given that the composition and method of the ferritic stainless steel of the copending application is substantially identical to the composition and method of the ferritic stainless steel of the present invention, as set forth above, it is clear that the ferritic stainless steel of the copending application would inherently have after a test has been repeated for 30 cycles, where, in one cycle of the test, the ferritic stainless steel, which is a polished cold-rolled and annealed steel sheet is immersed in a thermostatic bath containing Cl-: 500 ppm and SO42-: 1000 ppm and having a pH of 4 and a temperature of 80°C for 2 hours and then dried for 6 hours, a decrease in weight due to corrosion is 10 g/m2 or less as presently claimed.
While the copending claims further includes a specific threshold stress intensity factor of the hot-rolled ferritic stainless steel, etc., in light of the open language of the present claims, i.e., 
Additionally, while the copending claims 9-16 are drawn to a method for manufacturing a hot-rolled ferritic stainless steel, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of manufacturing the hot- rolled ferritic stainless steel produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/307,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention. 
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.030% or less and 0.030% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.060% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Given that the composition and method of the ferritic stainless steel of the copending application is substantially identical to the composition and method of the ferritic stainless steel of the present invention, as set forth above, it is clear that the ferritic stainless steel of the copending application would inherently have after a test has been repeated for 30 cycles, where, in one cycle of the test, the ferritic stainless steel, which is a polished cold-rolled and annealed steel sheet is immersed in a thermostatic bath containing Cl-: 500 ppm and SO42-: 1000 ppm and having a pH of 4 and a temperature of 80°C for 2 hours and then dried for 6 hours, a decrease in weight due to corrosion is 10 g/m2 or less as presently claimed.
While the copending claims further includes Cr-containing fine particles at the steel sheet surface, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 5, 6 and 11-16 are drawn to production methods for a stainless steel sheet for fuel cell separators, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the production .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/307,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.030% or less and 0.030% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.060% or less, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Given that the composition and method of the ferritic stainless steel of the copending application is substantially identical to the composition and method of the ferritic stainless steel of the present invention, as set forth above, it is clear that the ferritic stainless steel of the copending application would inherently have after a test has been repeated for 30 cycles, where, in one cycle of the test, the ferritic stainless steel, which is a polished cold-rolled and annealed -: 500 ppm and SO42-: 1000 ppm and having a pH of 4 and a temperature of 80°C for 2 hours and then dried for 6 hours, a decrease in weight due to corrosion is 10 g/m2 or less as presently claimed.
While the copending claims further includes fine precipitates containing Cr and Ti at the steel sheet surface, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 5, 6 and 11-16 are drawn to a production method for a stainless steel sheet for fuel cell separators, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the production method for a stainless steel sheet for fuel cell separators produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/331,222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.15% or less and 0.5% or less, by mass, respectively (copending claim 1), i.e., C% + N%: prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Given that the composition and method of the ferritic stainless steel of the copending application is substantially identical to the composition and method of the ferritic stainless steel of the present invention, as set forth above, it is clear that the ferritic stainless steel of the copending application would inherently have after a test has been repeated for 30 cycles, where, in one cycle of the test, the ferritic stainless steel, which is a polished cold-rolled and annealed steel sheet is immersed in a thermostatic bath containing Cl-: 500 ppm and SO42-: 1000 ppm and having a pH of 4 and a temperature of 80°C for 2 hours and then dried for 6 hours, a decrease in weight due to corrosion is 10 g/m2 or less as presently claimed.
While the copending claims further includes the clad welded pipe or tube, in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 15-20 are drawn to a method of producing a clad welded pipe or tube, given that the method is drawn to form the product that encompasses .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0139851 A1).

Regarding claims 1, 17, and 18, Nakamura teaches the composition for a ferritic stainless steel, in mass% (Nakamura, [0024-0047] and [0055-0058]):
Element
Present Invention
Nakamura
Overlap
C
0-0.010
0-0.020
Preferred: 0.004-0.008

Si
0-1.0
0-1.0
Preferred: 0.3-0.6

Mn
0-1.0
0-1.0
Preferred: 0.2-0.6

P
0-0.04
0-0.04
Preferred: 0-0.030

S
0-0.03
0-0.03
Preferred: 0-0.003

Cr
17.0-18.5
16.0-20.0
Preferred: 17.0-19.0

N
0-0.015
0-0.020
Preferred: 0-0.012

Nb
0.40-0.80
0.30-0.80
Preferred: 0.40-0.60

Ti
0.17-0.40
4×(C%+N%) to 0.50
Preferred: 0.10-0.25


0-0.20
0-0.20
Preferred: 0.02-0.06

Ni
0.05-0.40
0.05-0.40
Preferred: 0.20-0.30

Co
0.01-0.30
0.01-0.30
Preferred: 0.03-0.10

Mo
0.02-0.30
0.02-0.10
Preferred: 0.04-0.10
0.02-0.10
Cu
0.02-0.10
0.01-0.20
Preferred: 0.01-0.10

Balance
Fe and inevitable impurities
Fe and unavoidable impurities



The ranges of Nakamura either overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Given the preferable amount of C being 0.004-0.008 mass%, and the preferable amount of N being 0-0.012 mass% in Nakamura, as set forth above, it is clear that (C +N) mass% would necessarily be 0.004-0.02 mass%, i.e., 0.004+0=0.004%; 0.008+0.012=0.02%. 

Additionally, Nakamura teaches thermal fatigue testing a specimen in which the specimen was subjected to repeated heating and cooling between 100-900°C while undergoing repeated applications of strain with a restraint ratio of 0.6, the measurement was performed by a method in accordance with the JSMS-SD-7-03 method (Nakamura, [0070]). Nakamura also teaches the thermal fatigue lifetime was defined as the number of cycles repeated until the stress in a certain cycle decreased to 75% of the initial stress (in the fifth cycle where the test piece 

Nakamura also teaches a method for manufacturing the ferritic stainless steels in which the steel is manufactured by a usual stainless steel production method (Nakamura, [0064]; Specification [0045]). Nakamura further teaches that a steel with the above composition, is smelted in a melting furnace such as a converter furnace or an electric furnace, subjected to secondary refining such as ladle refining or vacuum refining (i.e., AOD or a VOD method), and processed into a steel piece by a continuous casting method or an ingot casting-slabbing method, then the slab is hot rolled, annealed and pickled, and further subjected to cold rolling, finish annealing, and pickling (Nakamura, [0064-0065]; Specification [0045-0046]). 
Moreover, Nakamura teaches after casting the steel slab, the slab is heated to 1000-1250°C and is hot-rolled then the slab is continuously annealed at a temperature of 900-1100°C and then descaled by shot blasting and pickling to give a hot-rolled, annealed, pickled sheet (Nakamura, [0065]; Specification [0046]). Moreover, Nakamura is teaches that the steel sheet is subjected to cold rolling, annealing, and pickling, where the total reduction during the cold 
Further, Nakamura teaches that the steel sheet may be subjected to light rolling after pickling to control the shape and quality of the steel sheet and that the steel sheet may be annealed in a reducing atmosphere containing hydrogen to give a bright annealing finished steel without pickling (Nakamura, [0065]; Specification, [0046]). The steel sheets of Nakamura may be used to form shapes such as automobile or motorcycle exhaust pipes or catalytic cylinders, exhaust air ducts in thermal power plants, and fuel cell-related components (Nakamura, [0066]; Specification, [0047]).
Nakamura specifically teaches that steel Nos. 1-37 were smelted in a vacuum melting furnace and cast into steel ingots weighing 30kg, and the ingots were then heated to 1170°C and hot rolled into steel bars 35mm in thickness and 150mm in width (Nakamura, [0067]; Specification, [0048]). Nakamura then teaches that each of the steel bars were divided into two sheet bars where one of the bars was forged into a square bar having a 30mm x 30mm cross section, annealed in the range of 950-1050°C with respect to each steel while identifying the microstructure, machined into a thermal fatigue test specimen, and subjected to thermal fatigue testing (Nakamura, [0067]; Specification, [0048]). Nakamura teaches that the second bar was heated to 1050°C, hot rolled to a thickness of 5mm, annealed in the temperature range of 900-1050°C, pickled, visually examined to determine the surface properties, cold rolled to a thickness of 2mm, subjected to finish annealing in the temperature range of 900-1050°C, and then subjected to cyclic oxidation testing (Nakamura, [0068]; Specification, [0049]).
 
-: 500 ppm and SO42-: 1000 ppm and having a pH of 4 and a temperature of 80°C for 2 hours and then dried for 6 hours, a decrease in weight due to corrosion is 10 g/m2 or less and 5 g/m2 or less as presently claimed. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Regarding claim 2, Nakamura also teaches the following additions to the composition for a ferritic stainless steel, in mass% (Nakamura, [0049-0050] and [0053-0054]):
Element
Present Invention
Nakamura
Ca
0.0005-0.003
0.005-0.003
Preferred: 0.0005-0.0015
B
0.0002-0.0020
0.0002-0.0020
Preferred: 0.0003-0.0010


The ranges of Nakamura encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).


Regarding claims 3 and 4, Nakamura further teaches the following additions to the composition for a ferritic stainless steel, in mass% (Nakamura, [0059-0060]):
Element
Present Invention
Nakamura
V
0.01-0.50
0.01-0.50
Preferred: 0.02-0.20


The ranges of Nakamura encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 5-8, Nakamura further teaches the following additions to the composition for a ferritic stainless steel, in mass% (Nakamura, [0046-0048] and [0055-0058]):
Element
Present Invention
Nakamura
Co
0.01-0.30
0.01-0.30
Preferred: 0.03-0.10
Mo
0.02-0.30
0.02-0.10
Preferred: 0.04-0.10
Cu
0.02-0.10
0.01-0.20
Preferred: 0.01-0.10


The ranges of Nakamura either overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Given the preferable amount of C being 0.004-0.008 mass%, and the preferable amount of N being 0-0.012 mass% in Nakamura, as set forth above, it is clear that (C +N) mass% would necessarily be 0.004-0.02 mass%, i.e., 0.004+0=0.004%; 0.008+0.012=0.02%.

Regarding claims 9-16, Nakamura further teaches the following additions to the composition for a ferritic stainless steel, in mass% (Nakamura, [0059-0062]):
Element
Present Invention
Nakamura
Mg
0.0002-0.0020
0.0002-0.0020
Preferred: 0.0004-0.0010
W
0.02-0.30
0.02-0.30


The ranges of Nakamura either overlap or encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Response to Arguments
In response to the amendments to claim 1, the previous claim objections are withdrawn.
In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).
Applicant primarily argues: 
“Applicant submits that although Nakamura and the present application may be trying to solve the same problem of enhancing thermal fatigue resistance, the requirements are substantially different. In particular, in Nakamura, thermal fatigue resistance requirement is lower than that of the present application.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
Firstly, Nakamura teaches that the thermal fatigue properties were evaluated as satisfactory, or particularly excellent, when the thermal fatigue lifetime was 600 cycles or more (Nakamura, [0073]) (emphasis added). The teaching of Nakamura indicates that the range of Nakamura would overlap with the range of the present invention, i.e., claim 1: 660 or more and Nakamura: 600 or more. Therefore, the range of Nakamura would satisfy the requirements of claim 1.
Secondly, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	

Applicant also argues: 
“Additionally, Nakamura fails to teach or suggest a ferritic stainless steel having corrosion resistance to condensed water in addition to thermal fatigue resistance at the same time, as recited in the Applicant’s amended claim 1.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
As noted above, the Examiner is relying on the inherency rationale from In re Best to indicate that the corrosion resistance to condensed water would have also been present had the 


Applicant also argues: 
“In view of the above disclosure, Nakamura is clearly and explicitly teaching Mo and Cu to be optional elements and therefore Mo and Cu may or may not be present. Applicant submits that there is no teaching or suggestion in Nakamura that a ferritic stainless steel must contain all of the Applicant’s claimed ingredients at the same time, and satisfy Applicant’s claimed expression (1), to thereby possess Applicant’s claimed properties of corrosion resistance to condensed water and thermal fatigue resistance.

In view of the foregoing evidence of record, Applicant submits that Nakamura fails to teach and recognize the significance of Mo and Cu to be present at the same time in amounts in the Applicant’s claimed ranges and satisfaction of the Applicant’s expression (C+N < 0.018%N), along with Ti and Co, and their impact on the resulting thermal fatigue resistance and corrosion resistance properties, as recited in the Applicant’s amended claim 1.”
Remarks, pg. 10 and 15
The Examiner respectfully traverses as follows:
Firstly, given Nakamura explicitly provides motivation for using amounts of Mo and Cu, including the claimed amounts, in the invention i.e., Nakamura teaches adding the amount of Cu to enhance thermal fatigue properties and to obtain good workability (Nakamura, [0058]), adding the amount of Mo to increase the strength of steel by solid solution strengthening, thus enhancing thermal fatigue properties, and to obtain good surface properties and good workability (Nakamura, [0055-0056]), it would have been obvious to one of ordinary skill in the art to include the amounts of Mo and Cu, including the presently claimed, at the same time, in the composition of Nakamura.

Thirdly, the preferable amounts of C and N would necessarily be 0.004-0.02 mass%, i.e., 0.004+0=0.004%; 0.008+0.012=0.02%, as taught above, which would overlap with the presently claimed expression (1).


Applicant also argues: 
“Accordingly, to have been inherent, each of Applicant’s claimed elements must have necessarily resulted from the practice of the Nakamura.

Specifically, in this application, Applicant submits that property of corrosion resistance to condensed water, recited in the Applicant’s amended claim 1 is neither implicitly nor inherently disclosed in Nakamura, because the respective compositions, as disclosed in the Applicant’s specification and the prior art, are not substantially identical; instead, they are substantially different at least in Nakamura’s failure to recognize that not only ferritic stainless steel must comprise both Mo and Cu, in a steel containing Nb, Ti, Co, and Ni, in the Applicant’s claimed range, the composition must also satisfy the Applicant’s claimed expression (1)

In contrast to the present invention, Nakamura is silent with respect to the Applicant’s claimed expression (C+N < 0.018%). Furthermore, Nakamura teaches Mo and Cu to be optional elements. Considering Nakamura’s failure to teach the presence of both properties of corrosion resistance to condensed water and thermal fatigue resistance at the same time, Applicant submits that Nakamura fails to recognize (C+N < 0.018%), Mo, and Cu as features having a direct impact on the resulting corrosion resistance to condensed water and thermal fatigue resistance.”
Remarks, pg. 13-14
The Examiner respectfully traverses as follows:

Secondly, Nakamura teaches that Mo is an element that increases the strength of the steel by solid solution strengthening, thus enhancing thermal fatigue properties and that Cu strengthens steel by precipitating as ɛ-Cu, thus enhancing thermal fatigue properties (Nakamura, [0056] and [0058]). While Mo and Cu address different issues, the same issues are being solved by the composition of Nakamura.
Thirdly, the preferable amounts of C and N would necessarily be 0.004-0.02 mass%, i.e., 0.004+0=0.004%; 0.008+0.012=0.02%, as taught above, which would overlap with the presently claimed expression (1).
Finally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. Meaning that the ferritic stainless steel of Nakamura could have Mo and Cu, in a steel containing Nb, Ti, Co, and Ni and also satisfy expression (1) as indicated above. 
Further, in light of the motivation of using Cu, Mo, and C and N disclosed by Nakamura (Nakamura, [0025]; [0037]; [0056]; [0058]), it would be obvious to one of ordinary skill in the 


Applicant also argues: 
“Applicant submits that the evidence of record in the present application also demonstrates that the claimed amounts of Mo, Cu, Ti, and Co and satisfaction of the expression (C+N < 0.018) impact Applicant’s claimed thermal fatigue resistance and corrosion resistance to condensed water properties and rebuts any alleged inherency.”
Remarks, pg. 16
The Examiner respectfully traverses as follows:
Given that the composition of Nakamura includes Mo, Cu, and preferable amounts of (C
+ N), that all overlap with the present invention, the ferritic stainless steel of Nakamura would satisfy claim 1 of the present invention (See pg. 10-11 of the Office Action mailed 1/22/2021).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Moreover, Nakamura recognizes the criticality of having 0.02 mass% or more of Mo in order to increase the strength of the steel by solid solution strengthening leading to enhanced thermal fatigue properties (Nakamura, [0056]), Similarly, Nakamura recognizes the criticality of having 0.01 mass% of Cu in order to strengthen the steel by precipitating as ɛ-Cu leading to enhanced thermal fatigue properties (Nakamura, [0058]).
As stated above, in light of the motivation of using Cu, Mo, and C and N disclosed by Nakamura (Nakamura, [0025]; [0037]; [0056]; [0058]), it would be obvious to one of ordinary 


Applicant also argues: 
“Comparative Example Nos. 21-23 have either the amount of Mo or Cu less than 0.02%, less than the lower limit of the Applicant’s claimed ranges, but within the teachings of Nakamura. AS a result, the corrosion resistance to condensed water was unsatisfactory. (paragraphs [0095] and [0097] of the present publication; paragraphs [0048], [0055]-[0058] of Nakamura)”
Remarks, pg. 17
The Examiner respectfully traverses as follows:
Firstly, the data is not commensurate in scope with the closest prior art. For example, Nakamura recognizes the criticality of using 0.02% to less than 0.10%, preferably in the range of 0.04% to less than 0.10%, of molybdenum, in order to effectively increase the strength of steel by solid solution strengthening, thus enhancing thermal fatigue properties, and to obtain good surface properties and good workability, without causing the occurrence of surface defects but also results in a deterioration in workability (Nakamura, [0056]). Further, specifically, Nakamura recognizes the criticality of using 0.01% to less than 0.20%, preferably in the range of 0.01% to less than 0.10%, of copper, in order to effectively strengthen steel by precipitating as ɛ- Cu, thus enhancing thermal fatigue properties, and to obtain good workability, without deterioration in workability (Nakamura, [0058]).
Secondly, it is noted when the amount of Mo and/or Cu is outside of the scope, it is clear that one of ordinary skill in the art would not expect the steel having the claimed properties.
Thirdly, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to choose the amount of Mo and/Cu from Nakamura, including the presently claimed.
Finally, the composition of the steel, including the amounts of the components, in Nakamura, is substantially identical to the composition of the steel used in the present invention, it is clear that the steel of Nakamura would inherently have the substantially identical properties, as proposedly claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Applicant also argues: 
“Comparative example No. 29, in which the Cu content of 0.55% was more than the upper limit of the Applicant’s claimed range, resulted in having unsatisfactory adhesion of scale and corrosion resistance to condensed water. (paragraph [0099] of the present publication)”
Remarks, pg. 17
The Examiner respectfully traverses as follows:
Firstly, the data is not commensurate in scope with the closest prior art. For example, Nakamura recognizes the criticality of using 0.01% to less than 0.20%, preferably in the range of 0.01% to less than 0.10%, of copper, in order to effectively strengthen steel by precipitating as ɛ- Cu, thus enhancing thermal fatigue properties, and to obtain good workability, without deterioration in workability (Nakamura, [0058]).

Thirdly, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to choose the amount of Cu from Nakamura, including the presently claimed.
Finally, the composition of the steel, including the amounts of the components, in Nakamura, is substantially identical to the composition of the steel used in the present invention, it is clear that the steel of Nakamura would inherently have the substantially identical properties, as proposedly claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Applicant also argues: 
“Comparative example No. 25, in which (C+N) was more than the upper limit of the Applicant’s claimed range, but within the Nakamura’s range calculated by the Office of 0.004-0.02%, resulted in having unsatisfactory thermal fatigue resistance. (paragraph [0098] of the present publication; page 13 of the Office Action)”
Remarks, pg. 17
The Examiner respectfully traverses as follows:

Secondly, it is noted when the amount of C+N is outside of the scope, it is clear that one of ordinary skill in the art would not expect the steel to have the claimed properties.
Thirdly, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to choose the amount of C+N from Nakamura, including the presently claimed.
Finally, the composition of the steel, including the amounts of the components, in Nakamura, is substantially identical to the composition of the steel used in the present invention, it is clear that the steel of Nakamura would inherently have the substantially identical properties, as proposedly claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Applicant also argues: 
“Comparative example No. 26, in which the Co content of <0.005% was less than the lower limit of the Applicant’s claimed range, was unsatisfactory in thermal fatigue resistance. (paragraph [0098] of the present publication)”
Remarks, pg. 18
The Examiner respectfully traverses as follows:
Firstly, the data is not commensurate in scope with the closest prior art. For example, Nakamura recognizes the criticality of using 0.01% to less than 0.30%, preferably in the range of 0.03% to less than 0.10%, of cobalt, in order to enhance the thermal fatigue properties (Nakamura, [0047]).
Secondly, it is noted when the amount of Co is outside of the scope, it is clear that one of ordinary skill in the art would not expect the steel to have the claimed properties.
Thirdly, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to choose the amount of Cu from Nakamura, including the presently claimed.
Finally, the composition of the steel, including the amounts of the components, in Nakamura, is substantially identical to the composition of the steel used in the present invention, it is clear that the steel of Nakamura would inherently have the substantially identical properties, as proposedly claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Applicant also argues: 
“Comparative Example No. 30 has the amount of Ti of 0.45%, more than the upper limit of the Applicant’s claimed range, but within the teachings of Nakamura of not more than 0.50%. As a result, adhesion of scale, thermal fatigue resistance, and corrosion resistance to condensed water were all unsatisfactory. (paragraph [0100] of the present publication; paragraphs [0040]-[0041] of Nakamura)”
Remarks, pg. 18
The Examiner respectfully traverses as follows:
Firstly, the data is not commensurate in scope with the closest prior art. For example, Nakamura recognizes the criticality of using 4×(C% + N%) to 0.50%, preferably in the range of 0.1% to 0.25%, of titanium, in order to prevent the formation of niobium carbonitride and to also enhance corrosion resistance, formability and intergranular resistance at welds (Nakamura, [0041]).
Secondly, it is noted when the amount of Ti is outside of the scope, it is clear that one of ordinary skill in the art would not expect the steel to have the claimed properties.
Thirdly, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to choose the amount of Cu from Nakamura, including the presently claimed.
Finally, the composition of the steel, including the amounts of the components, in Nakamura, is substantially identical to the composition of the steel used in the present invention, it is clear that the steel of Nakamura would inherently have the substantially identical properties, as proposedly claimed.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738